Title: From George Washington to Benjamin Lincoln, 6 February 1786
From: Washington, George
To: Lincoln, Benjamin



My dear Sir
Mount Vernon 6th Feb: 1786

Your favour of the 4th of Jany never reached me till yesterday, or the receipt of it should have had an earlier acknowledgement.
Let me in the first place thank you for your kind attention to my enquiries. And in the next, pray you to learn, precisely from Mr Lear, upon what terms he would come to me; for I am not inclined to leave matters of this sort to after discussion, or misconception. Whatever agreement is previously made, shall be pointedly fulfilled on my part, wch will prevent every cause of complaint on his.
Mr Lear, or any other who may come into my family in the blended characters of preceptor to the Children, and as a Clerk or private Secretary to me, will sit at my Table—will live as I live—will mix with the Company which resort to the Ho.—and will be treated in every respect with civility, and proper attention. He will have his washing done in the family, and may have his linnen & Stockings mended by the Maids of it.
The duties which will be required of him are, generally, such as appertain to the Offices before-mentioned. The first will be

very trifling ’till the Children are a little more advanced—and the latter will be equally so as my corrispondencies decline (which I am endeavouring to effect); and after accts, and other old matters are brought up. To descend more minutely into his avocations I am unable, because occasional matters may require particular Services; nothing how ever derogatory will be asked, or expected.
After this explanation of my wants, I request Mr Lear would mention the annual sum he will expect for these Services; and I will give him a decided answer by the return of the Stages, which now carry the Mail & travel quick—A good hand, as well as proper diction would be a recommendation; on acct of fair entries; and for the benefit of the Children, who will have to copy after it.
The discovery of extracting fresh Water from Salt Water, by a simple process, and without the aid of fire, will be of amazing importance to the Sons of Neptune; if it is not viciated, or rendered nausious by the operation; but can be made to answer all the valuable purposes of other fresh Water, at Sea. Every Maritime power in the world, in this case, ought, in my opinion, to offer some acknowledgment to the Inventor—With sentiments of great regard & friendship I am My dear Sir Yr Affecte Hble Servt

Go: Washington

